Title: General Orders, 1 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, February 1st 1777.



The General positively forbids all recruiting Officers whatever, giving a greater bounty for men, or making them any other promises, than what is particularly mentioned in the Resolve of Congress for that service; nor does he admit of officers inlisting men out of one State, to serve in another, unless they are of the Additional Battalions, the Congress’s own Regt, or the Train of Artillery, without special Orders issued for that purpose; great inconvenience and injustice arising therefrom, and necessary to be prevented.
